DETAILED ACTION
This Office Action is in response to Applicant’s communications filed on 12/20/2019 for a non-provisional patent application.
Claims 1-20 are pending.
Specification
The abstract of the disclosure is objected to because  it contains a form and legal phraseology, i.e., comprises”, and “embodiment”.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by JOHNSEN (US 20190379582 A1).
Regarding Claims 1, 8 and 15, JOHNSEN discloses:
one or more non-transitory tangible media configured for storing executable machine readable code or encoded with logic for execution by a machine ([0207], “a computer comprising one or more microprocessors”, [0191], “fabric management software, adapter firmware and adapter driver software”),
a device interface circuit configured for communications in a data network (see, for example, FIG. 3, switch ports 1 and 2, [0062]-[0063] and [0207]); and 
a processor circuit configured for executing the machine readable code (see, for example, paras. [0191] and [0207]).
JOHNSEN further discloses: 
identifying within a network topology, by an apparatus, a plurality of network devices (FIGS. 3, 14 and 17-18, process 1810 in FIG. 18, and associated paragraphs); and 
establishing by the apparatus, a multiple tree topology comprising a first multicast tree and a second multicast tree, the first and second multicast trees operable as redundant trees for multicast traffic in the network topology (FIGS. 3, 14 and 17 and associated paragraphs), the establishing including: 
allocating a first of the network devices as a corresponding root of the first multicast tree (FIG. 3, root switch 231, [0061], “one or more end nodes 201-204 can be connected in a network fabric 200. The network fabric 200 can be based on a fat-tree topology, which includes a plurality of leaf switches 211-214, and multiple spine switches or root switches 231-234”, wherein the “connected” in a topology is allocated; see also FIG. 14 and [0154]), allocating a first group of intermediate devices from the network devices as first forwarding devices in the first multicast tree (FIG. 3, switches 221 and 223), allocating a second group of intermediate devices as belonging to first leaf devices in the first multicast tree (FIG. 3, leaf switches 211 and 213), and allocating terminal devices of the network devices as belonging to the first leaf devices (FIG. 3, node 201, leaf switch 211), and 
allocating a second of the network devices as the corresponding root of the second multicast tree (FIG. 3, root switch 233), allocating the second group of intermediate devices as second forwarding devices in the second multicast tree (FIG. 3, switches 221 and 223), allocating the first group of intermediate devices as belonging to second leaf devices in the second multicast tree (FIG. 3, leaf switches 211 and 213), and allocating the terminal devices as belonging to the second leaf devices (FIG. 3, node 202, leaf switch 213). 

Regarding Claims 2, 9 and 16,  JOHNSEN discloses the method of claims 1, 8 and 15,  wherein: 
the network devices are connected in the network topology according to fat tree topology comprising a top-of-fabric layer comprising the first and second network devices , an intermediate layer comprising the intermediate devices, and a terminal layer of the terminal devices (FIGS. 3, 14-19 and associated paragraphs); 
each of the intermediate devices is coupled to each of the first and second network devices in the top-of-fabric layer, and each terminal device is coupled to one of the first forwarding devices in the first multicast tree and a corresponding one of the second forwarding devices in the second multicast tree (FIGS. 3, 14-19 and associated paragraphs). 

Regarding Claims 3, 10 and 17,   JOHNSEN discloses the method of claims 1, 8 and 15,  wherein: 
the allocating the first group of intermediate devices as first forwarding devices in the first multicast tree includes a first of the first group of intermediate devices accepting operations as the corresponding first forwarding device (see [0142], “failed over to an alternative”, [0146], [0148]-[0152], see FIGS. 3, 14-19 and associated paragraphs); 
the allocating the first group of intermediate devices as second leaf devices in the second multicast tree includes the first of the first group of intermediate devices negotiating as a second leaf device in the second multicast tree (see [0142], “failed over to an alternative”, [0146], [0148]-[0152], see FIGS. 3, 14-19 and associated paragraphs). 

Regarding Claims 4, 11 and 18,  JOHNSEN discloses the method of claims 1, 8 and 15,  further comprising allocating any one of the network devices as a virtual local area network (VLAN) endpoint for the multicast traffic based on belonging to the first and second multicast trees (FIGS. 4-10, [0242], “VLAN”). 

Regarding Claims 5, 12 and 19,  JOHNSEN discloses the method of claims 1, 8 and 15, wherein: 
the allocating the first of the network devices as the corresponding root of the first multicast tree comprises the apparatus allocating itself as the first network device, the apparatus within a top-of-fabric layer of a fat tree topology (see, for example, FIG. 3, root switch 231 or FIG. 19, spine switch 1911 ); 
the allocating of the first group of intermediate devices comprising sending one or more data packets claiming the first group of the intermediate devices as the first forwarding devices (FIGS. 19-2033 and associated paragraphs, for example, multicast packet 1955 sent to leaf switch 1912 connected to spine switch 1911); 
the allocating of the second group of intermediate devices as second forwarding devices in the second multicast tree based on one or more received data packets indicating the second group of intermediate devices are allocated as the second forwarding devices in the second multicast tree (FIGS. 19-20 and associated paragraphs, for example, multicast packet 1955 sent to leaf switch 1912 connected to spine switch 1941). 

Regarding Claims 6 and 13, JOHNSEN discloses the method of claims 1 and 8, wherein: 
the apparatus is implemented as one of the intermediate devices or one of the terminal devices (see, for example, FIG. 9, wherein hypervisors on a host/terminal controls and manages all virtual switches and connections, e.g., subnet manager (SM), [0045] and [0050]); the allocating including negotiating with other intermediate devices or terminal devices for formation of the first and second multicast trees, including propagating toward the first and second network devices the allocations as the roots of the first and second multicast trees, respectively (see, for example, [0053], the partitions of logical groups, also [0047], “where a master subnet manager fails, however, a new master subnet manager is negotiated by the standby subnet managers. The master subnet manager also performs periodic sweeps of the subnet to detect any topology changes and reconfigure the network accordingly”, wherein a multicast group is in a defined subnet, see [0048]-[0050]). 

Regarding Claims 7, 14 and 20,  JOHNSEN discloses the method of claims 1, 8 and 15,  wherein the multiple tree topology causes each network device to multicast a data packet (see, for example, FIG. 19, [0280]-[0281]), allocated among the first and second multicast trees, to each neighboring device in the first and second multicast trees except for a sourcing network device having transmitted the data packet to said each network device (see, for example, FIG. 19, [0280]-[0281], also [0053], “packets can be filtered using the partition membership information”). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIHUA ZHANG whose telephone number is (571)272-4326.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RUIHUA ZHANG/Primary Examiner, Art Unit 2416